Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2019 was filed after the mailing date of the 03/19/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Shoki et al. (US 5936577, hereby referred as Shoki).
Regarding claim 1, 
Shoki discloses;
A base station antenna, comprising (see abstract): 
a plurality of columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4) configured to receive a first of the plurality of RF input signals (figure 2, port of antenna element 21), which comprises at least two linearly superposed RF signals of equivalent frequency having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).  

Regarding claim 2, 
Shoki discloses;
Wherein the plurality of columns of radiating elements comprises eight (8) columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4); and wherein the three spaced-apart RF beams include a pair of RF beams, which are mirror-images of each other relative to a plane aligned to a boresight of the antenna, and a central RF beam extending between the pair of RF beams (figure 6, the plurality of RF beams).  

Regarding claim 4, 

Wherein the plurality of ports includes at least a second port (figure 2, the plurality of ports of the plurality of antennas and second port of second antenna element 22) configured to receive a second of the plurality of RF input signals (figure 2, the connection between antenna elements 21-32 and the amplifiers 41 and circuit 3), which comprises at least two linearly superposed RF signals having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of antenna 22 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).  

Regarding claim 5, 
Shoki discloses;
Wherein the plurality of ports includes at least a second port (figure 2, the plurality of ports of the plurality of antennas and second port of second antenna element 22) configured to receive a second of the plurality of RF input signals (figure 2, the connection between antenna elements 21-32 and the amplifiers 41 and circuit 3), which comprises at least two linearly superposed RF signals of equivalent frequency having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of antenna 22 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43); and wherein the first and second ports are electrically coupled to the third and sixth columns of radiating elements, respectively (the Examiner interprets 

Regarding claim 6, 
Shoki discloses;
Wherein the combinations of amplitude and phase weighting associated with the first of the plurality of RF input signals matches the combinations of amplitude and phase weighting associated with the second of the plurality of RF input signals (figures 24, the signal arriving at ports of antennas 21 and 22 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).  

Regarding claim 14, 
Shoki discloses;
A base station antenna system, comprising (see abstract): 
a radio-frequency (RF) generator having a plurality of power-amplifying circuits therein (figure 2, amplifying circuit 3 with plurality of power amplifiers 41); and 
an antenna comprising a plurality of columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4) electrically coupled by RF signal routing (figure 2, the connection between antenna elements 21-32 and the amplifiers 41) to a corresponding plurality of ports of the antenna (figure 2, the port for each antenna between antennas and amplifier) that receive a corresponding plurality of RF input signals (figure 2, circuit 3), 
(i) a first RF input signal comprising at least two linearly superposed RF signals of equivalent frequency having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43), and 
(ii) a second RF input signal comprising at least two linearly superposed RF signals of equivalent frequency having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of antenna 22 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).  

Regarding claim 15, 
Shoki discloses;
Wherein the combinations of amplitude and phase weighting associated with the first RF input signal matches the combinations of amplitude and phase weighting associated with the second RF input signal (figures 24, the signal arriving at ports of antennas 21 and 22 is a combination of the contributions of the signals incoming from 

Regarding claim 18, 
Shoki discloses;
Wherein the antenna comprises eight columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4); and wherein the signal routing (figure 2, the connection between antenna elements 21-32 and the amplifiers 41) is configured to route the first and second RF input signals to the radiating elements in the third and sixth columns of the antenna (figures 2-4, the third and sixth columns of radiating elements).  

Regarding claim 19, 
Shoki discloses;
Wherein the antenna comprises eight columns of radiating elements; and wherein the signal routing is configured to route the first and second RF input signals to the radiating elements in the fourth and fifth columns of the antenna.  

Regarding claim 20, 
Shoki discloses;
Wherein each of the first and second RF input signals respectively comprises three linearly superposed RF signals of equivalent frequency having unequal combinations of amplitude and phase weighting (figure 2, the signal arriving at port of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shoki et al. (US 5936577, hereby referred as Shoki).
Regarding claim 3, 
Shoki may not explicitly disclose;
Wherein the respective amplitudes of the plurality of RF signals are sufficient to yield a less than 20% weighting loss across all of the plurality of columns of radiating elements.  

However, Shoki teaches wherein the respective amplitudes of the plurality of RF signals are sufficient to yield a predetermined weighting loss across all of the plurality of columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4. Furthermore, the signal arriving at port of antenna 21 is a combination of the contributions of the signals 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the respective amplitudes of the plurality of RF signals are sufficient to yield a less than 20% weighting loss across all of the plurality of columns of radiating elements in order to have an antenna system with better characteristics and performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, 
Shoki may not explicitly disclose;
Wherein the first of the plurality of RF input signals comprises two linearly superposed RF signals that are out of phase by approximately 180°. 

However, Shoki teaches wherein the first of the plurality of RF input signals comprises two linearly superposed RF signals (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4. Furthermore, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).


 
Regarding claim 8, 
Shoki may not explicitly disclose;
Wherein the two linearly superposed RF signals have equivalent magnitudes.  

However, Shoki teaches wherein the two linearly superposed RF signals have a predetermined magnitudes (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4. Furthermore, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the two linearly superposed RF signals have equivalent magnitudes in order to have an antenna system with better characteristics and performance, since it has been held that where the general conditions of a claim 

Regarding claim 16, 
Shoki may not explicitly disclose;
Wherein the first RF input signal comprises two linearly superposed RF signals that are out of phase by approximately 180°.  

However, Shoki teaches wherein the first of the plurality of RF input signals comprises two linearly superposed RF signals (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4. Furthermore, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the first RF input signal comprises two linearly superposed RF signals that are out of phase by approximately 180° in order to have an antenna system with better characteristics and performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, 
Shoki may not explicitly disclose;
Wherein the two linearly superposed RF signals have equivalent magnitudes.  

However, Shoki teaches wherein the two linearly superposed RF signals have a predetermined magnitudes (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4. Furthermore, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the two linearly superposed RF signals have equivalent magnitudes in order to have an antenna system with better characteristics and performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 9-13 are rejected under 35 U.S.C. 102(a) (1)/102(a) (2) as being anticipated by Shoki et al. (US 5936577, hereby referred as Shoki) in view of Shapira et al. (US 2006/0068848, hereby referred as Shapira). 
Regarding claim 9, 
Shoki does not disclose;

However, Shapira teaches;
Wherein the radiating elements are dual- polarized radiating elements; and wherein the plurality of columns of radiating elements are electrically coupled by respective RF signal routing to corresponding ports of the antenna (figure 7, paragraph [0074]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiating elements are dual- polarized radiating elements; and wherein the plurality of columns of radiating elements are electrically coupled by respective RF signal routing to corresponding ports of the antenna, as taught by Shapira, into Shoki in order to have an antenna system which is highly advantageous to have, a base station that is able to deal with load balancing issues between sectors, and provide transmit and/or receive diversity and at the same time not give cause for municipal planning issues to be raised. 

Regarding claim 10, 
Shoki discloses;
Wherein the RF signal routing (figure 2, the connection between antenna elements 21-32 and the amplifiers 41) comprises at least a first multi-output phase configured to receive the at least two linearly superposed RF signals associated with the first of the plurality of RF input signals (figure 2, the signal arriving at port of antenna 21 is a combination of the contributions of the signals incoming from different beams 1-6 after being phase shifted by element 44 and weighted in amplitude by element 43).   

Regarding claim 11, 
Shoki does not disclose;
A diplexer having first and second inputs for receiving respective RF signals having unequal frequencies; and a phase shifter having an input electrically coupled to a diplexed output of the diplexer and a plurality of outputs electrically coupled to a plurality of radiating elements in a first of the plurality of columns of radiating elements.  

However, Shapira teaches;
A diplexer having first and second inputs for receiving respective RF signals having unequal frequencies (figure 7, the duplexer); and a phase shifter having an input electrically coupled to a diplexed output of the diplexer and a plurality of outputs electrically coupled to a plurality of radiating elements in a first of the plurality of columns of radiating elements (figure 7, plurality of antennas 100-105 and the phase shifters as shown in the figure).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a diplexer having first and second 

Regarding claim 12, 
Shoki discloses;
Wherein the radiating elements in the plurality of columns of radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4) are dual-band radiating elements (see the teaching in col. 3, lines 15-40 for having antennas with frequency bands and having 1 GHz and 2 GHz band), which are electrically coupled in pairs to the plurality of outputs of the phase shifter (figure 2, the plurality of antennas 21-32 coupled to phase shifters 44).  

Regarding claim 13, 
Shoki discloses;
Wherein the radiating elements (figure 3, plurality of columns of radiating elements 21-32 and each antenna is similar to antenna element 21 of figure 4) are dual- 

Shoki does not disclose;
Wherein the radiating elements are dual- band and dual-polarized radiating elements.  

However, Shapira teaches;
Wherein the radiating elements are dual- band and dual-polarized radiating elements (figure 7, paragraph [0074]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the radiating elements are dual- band and dual-polarized radiating elements, as taught by Shapira, into Shoki in order to have an antenna system which is highly advantageous to have, a base station that is able to deal with load balancing issues between sectors, and provide transmit and/or receive diversity and at the same time not give cause for municipal planning issues to be raised. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845